ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant seriously contends that we erred in our original opinion in holding the evidence sufficient to justify and sustain his conviction. He bases his contention upon the testimony of Irene Tucker, the injured female and the negro, Johnson, with whom she had the act of sexual intercourse. The State proved by the mother of Irene and by her sister, who were present, that the girl and the negro went to a corn field, carrying a blanket; that the appellant said to Johnson, “Be careful with her; this is her first time out.” Ruby Tucker testified that she and the other negro also went to- the corn field, where they laid down on a blanket; that she heard Irene say after she had laid down on the blanket with the negro, “Get up, you are hurting me.” The next day Irene was complaining of being sore in her privates and there was some blood on her underwear. These facts directly controverted her and Johnson’s denial of the act of intercourse. Both she and the negro were unwilling witnesses. She did not want to see her father punished, all of which, no doubt, the jury took into consideration in passing upon the question of appellant’s guilt.
*120With reference to her previous unchastity, it is true that she testified that she had previously had sexual intercourse with some boy friends- in the Valley but she could not and did not name any of the boys. Furthermore, if she had previously had intercourse with boy friends in the Valley, she most likely would not have been sore on the morning after the act in question, nor would it be probable that she would have bled. Moreover, when she and the negro left the car with the blanket, her father told the negro to be careful with her as it was her first time out. She did not deny this or make any statement to the contrary. We think that the jury who saw her on the witness-stand, heard her testify and considered her motive for denying the act, had a right to discard her testimony relative to previous acts of sexual intercourse.
Inasmuch as we have set out the testimony at length in the original opinion, we do not deem it necessary to reiterate the same here.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.